Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald Satish Emrit appeals the district court’s order dismissing his civil action pursuant to 28 U.S.C. § 1915(e)(2)(2012). We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm substantially for the reasons stated by the district court. Emrit v. Md. State Bar Ass’n., No. 1:15-cv-02548-JKB (D.Md. filed Sept. 10, 2015 & entered Sept. 11, 2015); see Shailendra Kumar, P.A. v. Dhanda, 426 Md. 185, 43 A.3d 1029, 1039-41 (2012) (addressing tolling). We dispense with oral argument because the facts and legal contentions, are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.